In an action to recover damages, inter alia, for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Floyd, J.), dated August 17, 1994, which, upon reargument, granted the defendant’s motion for summary judgment. The appeal brings up for review so much of an order of the same court, dated December 30, 1994, as denied the plaintiffs’ motion for renewal.
Ordered that the order dated December 30, 1994, is reversed insofar as reviewed, the motion to renew is granted, and upon renewal, the order dated August 17, 1994, which granted the defendant’s motion for summary judgment is vacated, and the defendant’s motion is denied; and it is further,
Ordered that the appeal from the order dated August 17, 1994, is dismissed as academic in light of our determination upon review of the order dated December 30, 1994; and it is further,
Ordered that the appellants are awarded one bill of costs.
The evidence submitted by the plaintiffs was sufficient to have raised a triable issue of fact as to whether the plaintiff Roland Martiny suffered "serious injury” within the meaning of Insurance Law § 5102 (d). Accordingly, the motion of the defendant Frank Trapanotto for summary judgment should have been denied. Contrary to Trapanotto’s assertions on appeal, the order dated December 30, 1994, and the submissions in support thereof are properly before this Court (see, CPLR 5517 [b]; 5701 [a]). O’Brien, J. P., Ritter, Hart and Goldstein, JJ., concur.